                 Case 20-10691        Doc 137     Filed 10/26/20      Page 1 of 7




               IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MARYLAND
                             Greenbelt Division
In Re:                                   :
                                         :
ZACHAIR, LTD.,                           :      Case No. 20-10691-TJC
                                         :      Chapter 11
           Debtor(s)                     :
                                         :

                               MOTION FOR JUDICIAL VIEW

        COMES NOW, Sandy Spring Bank (“SSB”), by counsel, hereby moves the Court for an

order authorizing a judicial view, stating as follows.

   I.        GENERAL BACKGROUND

        1.     The debtor Zachair, Ltd. (“Debtor” or “Zachair”) is before this Court pursuant to

a voluntary petition filed under Chapter 11 of the Bankruptcy Code on January 19, 2020 (the

“Petition Date”). Zachair has continued in possession of its property and affairs since the Petition

Date and is conducting its business as a Debtor in Possession.

        2.     The Debtor’s principal asset is certain real property consisting of approximately

423.45 acres situated in Prince Georges County, Maryland (the “Property”) as the same is

identified or referenced at Schedule A/B 55.1 of the bankruptcy schedules filed by Zachair in this

case.

        3.     SSB is a secured creditor herein, holding a claim in the approximate amount of

$2.4 million secured by a first priority deed of trust recorded against the Property.

        4.     On September 8, 2020, the Debtor filed a motion seeking post-petition secured

financing under section 364 of the Bankruptcy Code, seeking a priming lien in favor of the

proposed DIP lender (“the DIP Motion “).




                                                 1
                  Case 20-10691       Doc 137      Filed 10/26/20      Page 2 of 7




       5.      The DIP Motion seeks to prime SSB’s first priority deed of trust with what is

essentially a “hard money” loan providing for $1.5 million in funding, bearing true interest costs

of between fifteen and twenty percent (15-20%) per annum, and providing for a repayment

period of up to two full years. Essentially, the Debtor is seeking funding to carry out the

proposed development, marketing and possible sale of the Property over a period of up to two

years -- all without having filed a Plan or a Disclosure Statement.

       6.      The DIP Motion’s proposal to obtain approval of the request to prime SSB’s lien

relies, in principal part, upon an Appraisal obtained by the Debtor which provides a purported

valuation of the Property at over twenty million dollars ($20,000.000.00) (the “Appraisal”).

However, the Appraisal relies upon a number of assumptions, many of which were labeled

“extraordinary assumptions.” Under the Uniform Standards of Appraisal Practice (“USPAP”),

an extraordinary assumption is one directly related to a specific assignment, as of the effective

date of the Appraisal results, which, if found to be false, could alter the appraiser's opinions or

conclusions. In other words, it allows the appraiser to assume that certain unknown information

is fact, and rely upon it to prepare the Appraisal report.

       7.      Germane to the instant motion are the following. The Appraisal makes the

“extraordinary assumption” that there are no existing geo-technical or soils related problems that

would affect the value or development potential of the Property. This is of material significance

because the majority of the Property was subject to surface mining for many years, and over the

past several years the Debtor has been conducting surcharge fill operations (“Surcharge

Operations”) under which fill from third party sites has been received and dumped onto the

mined portions of the Property. To be clear, the Property has been used as a landfill for many

years, not as commonly thought accepting municipal solid waste, but rather accepting under its



                                                  2
                  Case 20-10691         Doc 137      Filed 10/26/20      Page 3 of 7




permits clean compactible fill, and not construction rubble or municipal solid waste. As was

discussed in detail in the SSB opposition to the DIP Motion (the “SSB Opposition”), the

Property has been subjected to substantial overfill relating to the dumping and Surcharge

Operations, which have resulted in a veritable “mountain range” of dirt and debris on the

Property, and is alarmingly out of compliance with requirements of its governmental mining and

surcharge permits, all of which materially and directly affect the risks and costs of potential

development of the Property. Additionally, the Appraisal also makes the assumption that there

are no environmental issues affecting the Property. Yet, the last Phase I and Phase II reports

available from the Debtor appear to be from 2006 to 2008, long before the full impact of the

surface mining and subsequent Surcharge Operations. So the environmental status of the

Property after the many years of dumping is simply unknown. SSB will not set out the general

facts surrounding the Surcharge Operations information contained in the Opposition here, rather

they are incorporated by reference. But, in short, the Appraisal’s treatment of the substantial

overfill from the Surcharge Operations, and its treatment of the environmental conditions renders

it wholly unreliable. But to be clear, and to be fair to the appraiser, this is not the fault of the

appraiser. He had to make the assumptions he made because the facts were unknown. Without

these assumptions he could not have completed his report.

        8.      This matter is coming on for hearing on an expedited schedule, with expedited

discovery. Having done document discovery as substantial as the limited time and resources have

permitted, and having taken now five depositions, it is clear that the Property is an unusually

complex asset given the tortured history of the mining and Surcharge Operations, and the

Debtor’s breathtakingly continuous abject failure to abide its mining permits in terms of the




                                                    3
                 Case 20-10691        Doc 137      Filed 10/26/20     Page 4 of 7




allowed amounts of fill under the Surcharge Operations, the type of material allowed and

sedimentation control, and a total failure to monitor and report compaction,

       9.      The instant motion is principally aimed at illuminating the Court as to the

quantum of the excess fill material from the Surcharge Operations operation. In short, the Debtor

has accumulated a veritable mountain range of excess and possibly impermissible fill (consisting

of who knows what) – which exists on property intended for residential development – that can

only be truly comprehended when viewed in person. It is essential to a fair trial of this matter

that the Court go to the Property and see this very perplexing situation in order to fully

understand SSB’s case, the testimony of its entitlement expert, Eliot Powell, and certain

engineering drawings that will be tendered into evidence.

       10.     The excess fill issue is absolutely pivotal to this contested matter. It is important

for the Court to know an alarming fact learned in the appraiser’s deposition on Friday, October

24. It was learned that the Debtor’s engineers provided only one of several different aerial

surveys prepared by the engineers where aerial topographical data is overlayed on the Property to

determine whether there is excess fill, and, showing whether such excess fill can be spread to

other areas of the Property rather than “exported” offsite. The single aerial survey provided to the

Debtor’s appraiser created the appearance that the fill would roughly “balance”, i.e. that it could

be spread elsewhere on the Property, which is much less expensive than loading it onto trucks

and exporting it elsewhere. So, the appraiser had only this one aerial survey to rely upon in

making his “extraordinary assumption” that the fill would balance. However, this was but one of

several such surveys. The various surveys had different assumptions. But the appraiser testified

that the engineers refused to provide him any other drawings and “shut down” on him. This of

course required the “extraordinary assumption” that the fill would balance on the Property, since



                                                  4
                  Case 20-10691        Doc 137      Filed 10/26/20     Page 5 of 7




the single drawing was the only factual information provided to the appraiser, and he had to

assume it was true to complete his report. The assumptions underlying the one drawing provided

to the appraiser are simply not correct, and in fact it is SSB’s belief that he was in effect deceived

by the engineers’ refusal to provide all the relevant surveys and information. The engineering

firm has represented the Debtor as well as creditor and long-time contract purchaser PD Hyde

Field over the past years. It appeared from his testimony that the appraiser’s impression was that

the engineering firm felt it had a conflict that prohibited it from providing information that would

be damaging to the Debtor.

        11.     Undersigned counsel, despite decades at the bar, cannot recall filing a motion for

view in a bankruptcy case, and recognizes that such motions are more commonly used in

criminal cases, or, in the civil context, in eminent domain cases. However, counsel believes such

an extraordinary measure is warranted here. Testimony and photographic evidence are simply

inadequate to demonstrate the very large scope of the problems that exist on the Property. As one

Court noted, “If a picture is worth a thousand words, then the real thing is worth a thousand

pictures”. Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1266 (9th Circuit 2001)

(approving view in trade dress case, but disapproving independent view by trial court without

notice to parties). It is also relevant to note that the Property is only about a half hour’s drive

from the courthouse, so can quickly and easily be conducted.

        12.     In the course of doing research for this motion, counsel found an excellent student

law review note, the title of which hits the nail in this case directly on the head. Keele, Layne S.

(2005) When Mohammed Goes to the Mountain: The Evidentiary Value of a View, Indiana Law

Journal, Vol. 80: Iss. 4, Article 4 (available at

https://www.repository.law.indiana.edu/cgi/viewcontent.cgi?article=1614&context=ilj )



                                                    5
                  Case 20-10691        Doc 137      Filed 10/26/20     Page 6 of 7




(“Mountain Note”). The Mountain Note begins: “If the hill will not come to Mahomet, Mahomet

will go to the hill”. Mountain Note p. 1091 (quoting Francis Bacon, Essays, Civil and Moral, in 3

Harvard Classics pt. 1 (Charles W. Elliott ed. 1910). Here, there are literally hills on the

Property – towering hills -- that will not come to the Court; thus, the Court should go to the hills.

       13.     As detailed in the Mountain Note, there appears to be no issue and it appears

uniform and undisputed that “the ability of the court to conduct a view is virtually universally

acknowledged”. Mountain Note at 1094 (footnote omitted). Rather, the principal legal issue

surrounding views is what evidentiary status they should be given. Should a view be considered

full evidentiary evidence, or should it be considered no evidence at all, but rather a benefit to

provide the Court with context in which to understand the evidence that is, or will be introduced

at trial? SSB believes that here the view will likely fall into the latter category, as there will be

engineering documents, other exhibits, and expert testimony that will provide ample evidence of

the over fill from the Surcharge Operations. SSB believes it is essential that the Court conduct a

view so it can take such evidence in context of the sheer physical magnitude of the “mountain

range” and that such view would be most helpfully conducted prior to the evidentiary portion of

the trial. The Court can address and regulate the procedural matters in its sound discretion, such

as who may attend, or speak, or whether documentary evidence or testimony should or should

not be presented during the view. In light of the relief requested, and the unknown particularities

of the procedural safeguards that may be required by the Court, no proposed order is being

submitted herewith.

       WHEREFORE, SSB prays that the Court enter an order scheduling a view by the Court,

and setting forth the procedures and parameters for the conduct of the same, and that SSB have

such other and further relief as this Court may deem just.



                                                   6
                Case 20-10691     Doc 137     Filed 10/26/20   Page 7 of 7




                                          SANDY SPRING BANK
                                          By Counsel

/s/ Bruce W. Henry
Bruce W. Henry, #05873
Kevin M. O’Donnell
HENRY & O’DONNELL, P.C.
300 N. Washington Street
Suite 204
Alexandria, VA 22314
(703) 548-2100
(703) 548-2105 (fax)
bwh@henrylaw.com
Counsel to Sandy Spring Bank


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 26, 2020, I served a true and correct copy of the
foregoing Motion by ECF notification to:

                     Bradford F. Englander (benglander@wtplaw.com; rodom@wtplaw.com)
                     Michael J. Lichtenstein (mjl@shulmanrogers.com)
                     tlockwood@shulmanrogers.com)
                     M. Evan Meyers (bdept@mrrlaw.net)
                     L. Jeanette Rice (Jeanette.Rice@usdoj.gov,
                     USTPRegion04.GB.ECF@USDOJ.GOV)
                     Jeffrey L. Tarkenton (Jeffrey.tarkenton@wbd-us.com,
                     karla.radtke@wbdus.com,pascal.naples@wbd-
                     us.com,morgan.patterson@wbdus.com,matthew.ward@wbd-us.com)
                     US Trustee - Greenbelt (USTPRegion04.GB.ECF@USDOJ.GOV)

                                                 /s/ Bruce W. Henry
                                                 Bruce W. Henry




                                             7
